[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION ON AMENDED MOTION TO COMPEL DISCLOSURES, AND AMENDMENT TO COMPLAINT
On November 13, 1990, after due notice said cause came before the undersigned Philip R. Pastore for trial on its merits and the following action occurred:
(1) Plaintiff requested leave to file an amended complaint in which the amended complaint was changed only as to money figures. There being no objection the request was granted. The existing answers and special defenses filed June 30, 1989 will apply to the same.
(2) Defendant Louis Longobardi presented his amended motion dated September 27, 1990  to compel plaintiff Albert Novino to answer certain disclosures which said Novino had on September 20, 1990 refused to answer on advice of his counsel as being self incriminating, and the same having been referred by the short calendar (Fracasse, J) to be heard by the undersigned State Trial Referee, and the same having been heard as on record, it is ORDERED as follows: That the amended motion to comply with the disclosure is granted in so far as it applies to the two promissory notes and pleadings addressed thereto, and denied as otherwise applicable beyond the scope of the same. Defendant to notify Philip R. Pastore when the same has been procured. CT Page 3525
PHILIP R. PASTORE State Trial Referee